244 S.W.3d 281 (2008)
ARTISAN REMODELING AND DESIGN LLC d/b/a Kitchens & Baths by Artisan, Respondent,
v.
KANSAS CITY MARBLE CORP., Appellant.
No. WD 67726.
Missouri Court of Appeals, Western District.
February 5, 2008.
Alan B. Gallas, Kansas City, MO, for appellant.
David P. Chamberlain, Liberty, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge, and THOMAS H. NEWTON, Judge.

ORDER
PER MIRIAM.
Kansas City Marble Corporation appeals the judgment of the trial court in favor of Artisan Remodeling and Design LLC d/b/a Kitchens Bath by Artisan on Artisan's claim for breach of contract. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).